Exhibit 10.1

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

 

AMENDED AND RESTATED

STRATEGIC COLLABORATION AGREEMENT

between

SOCIÉTÉ DES PRODUITS NESTLÉ S.A.

and

AIMMUNE THERAPEUTICS, INC.

 

 



--------------------------------------------------------------------------------

ARTICLE 1

  

DEFINITIONS

     2  

1.1

   Definitions      2  

ARTICLE 2

  

OBJECTIVES; COLLABORATION

     7  

2.1

   Objectives      7  

2.2

   Scope of Collaboration      7  

2.3

   Formation and Composition of the Strategic Collaboration Committee      7  

2.4

   Role of Strategic Collaboration Committee      8  

2.5

   Information Sharing      8  

2.6

   Opportunities      8  

2.7

   Meetings of SCC      9  

ARTICLE 3

  

LICENSE OPPORTUNITIES

     9  

3.1

   Proposal by NHSc to Explore Combination Therapy      9  

ARTICLE 4

  

REPRESENTATIONS AND WARRANTIES

     10  

4.1

   Organization      10  

4.2

   Authorization      10  

4.3

   Binding Agreement      10  

4.4

   No Conflict      11  

4.5

   No Consents      11  

ARTICLE 5

  

INTELLECTUAL PROPERTY

     11  

5.1

   Ownership of Intellectual Property      11  

5.2

   New Opportunities Proposed by NHSc      11  

5.3

   No License; Implied Rights      11  

ARTICLE 6

  

CONFIDENTIAL INFORMATION

     12  

6.1

   Nondisclosure      12  

6.2

   Authorized Disclosure      12  

6.3

   Terms of this Agreement      13  

6.4

   Securities Filings      13  

6.5

   Expiration or Termination      13  

ARTICLE 7

  

ADDITIONAL AGREEMENTS

     14  

7.1

   Non-Competition      14  

7.2

   Non-Solicitation of Employees      15  

7.3

   Director Nomination      15  

ARTICLE 8

  

TERM AND TERMINATION

     16  

8.1

   Effectiveness; Term      16  

8.2

   Termination Rights      16  

8.3

   Effect of Termination      16  

 

i



--------------------------------------------------------------------------------

ARTICLE 9

  

MISCELLANEOUS

     16  

9.1

   Expenses      16  

9.2

   Severability      17  

9.3

   Notices      17  

9.4

   Assignment      18  

9.5

   Further Assurances      18  

9.6

   Waivers and Modifications      18  

9.7

   Choice of Law      18  

9.8

   Injunctive Relief      18  

9.9

   Publicity      19  

9.10

   Relationship of the Parties      19  

9.11

   Entire Agreement      19  

9.12

   Counterparts      19  

9.13

   Exports      19  

9.14

   Amendments      20  

9.15

   Interpretation      20  

 

Exhibits

     Exhibit A    -         Development Programs

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED STRATEGIC COLLABORATION AGREEMENT

This AMENDED AND RESTATED STRATEGIC COLLABORATION AGREEMENT (this
“Agreement”) is made as of February 4, 2020 (the “Effective Date”), by and
between Société des Produits Nestlé S.A., a company organized and existing under
the laws of Switzerland and the successor to Nestec Ltd., having an office
located at Avenue Nestlé 55, 1800 Vevey, Switzerland (“NHSc”), and Aimmune
Therapeutics, Inc., a corporation incorporated and existing under the laws of
the State of Delaware, having an office located at 8000 Marina Boulevard, Suite
300, Brisbane, CA 94005, USA (“Aimmune”). NHSc and Aimmune are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Aimmune is engaged in the development of immunotherapeutic products for
the treatment of food allergies;

WHEREAS, NHSc and certain of its Affiliates are engaged in the research,
development and commercialization of food products for the management of food
allergies and has expertise in regulatory and market access matters relevant to
such products;

WHEREAS, the Parties entered into that certain Strategic Collaboration Agreement
(as amended and/or restated, the “Original Agreement”), effective as of
November 3, 2016 (the “Original Effective Date”), under which the Parties began
a collaboration in connection with the development of Aimmune’s products, which
was subsequently extended on November 11, 2018 (the “Extension Date”); and

WHEREAS, the Parties wish to amend and restate the Original Agreement with
effect from the Effective Date of this Agreement.

NOW, THEREFORE in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. The terms in this Agreement with initial letters capitalized,
whether used in the singular or the plural, shall have the respective meanings
either set forth below or another part of this Agreement.

“Acceptance Notice” has the meaning set forth in Section 2.6.1.

“Affiliate” of a Party means an entity that (directly or indirectly) is
controlled by, controls, or is under common control with such Party where
control means the direct or indirect ownership of voting securities entitled to
cast at least fifty percent (50%) of the votes in the election of directors, or
such other relationship as results in the power to control the management,
business, assets and affairs of an entity.

 

2



--------------------------------------------------------------------------------

“Aimmune Product” means a drug or biologic product for use as OIT for the
treatment of food allergies that is being researched or developed by Aimmune or
its Affiliates from time to time during the Term.

“Aimmune-Owned Inventions and IP” has the meaning set forth in Section 5.1.

“AR101” means Aimmune’s proprietary OIT product for the treatment of peanut
allergy known as AR101.

“BLA” means a Biologics License Application, as defined in the United States
Public Health Service Act (42 U.S.C. § 262), and applicable regulations
promulgated thereunder by the FDA.

“Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in San Francisco, California or Geneva, Switzerland,
are authorized or obligated by applicable Law to close.

“Calendar Quarter” means, with respect to any given Calendar Year, the
respective periods of three (3) consecutive calendar months ending on
March 31, June 30, September 30 or December 31.

“Change of Control” means, with respect to a Party, any of the following events:
(a) any Third Party (or group of Third Parties acting in concert) acquires,
directly or indirectly, shares of such Party representing at least a majority of
the voting power (where voting refers to being entitled to vote for the election
of directors) then outstanding of such Party; (b) such Party consolidates with
or merges into another corporation or entity which is a Third Party, or any
corporation or entity which is a Third Party consolidates with or merges into
such Party, in either event pursuant to a transaction in which at least a
majority of the voting power of the acquiring or resulting entity outstanding
immediately after such consolidation or merger is not held by the holders of the
outstanding voting power of such Party immediately preceding such consolidation
or merger; or (c) such Party sells, conveys, transfers and/or exclusively
licenses all or substantially all of its assets to a Third Party.

“Closing” has the meaning set forth in the Purchase Agreement.

“Combination Discussion Period” has the meaning set forth in Section 3.1.

“Combination Proposal Period” has the meaning set forth in Section 3.1.

“Competitive OIT Product” has the meaning set forth in Section 7.1.1.

“Confidential Information” means any and all technical, business or other
Information, of a Party or its Affiliates provided orally, visually, in writing,
graphically, electronically, or in another form by or on behalf of such Party or
its Affiliates to the other Party or its Affiliates in connection with this
Agreement, including the terms of this Agreement, any Aimmune Product, any
exploitation of any Aimmune Product, any know-how with respect thereto developed
by or on behalf of the disclosing Party or its Affiliates, or the scientific,
regulatory or business affairs or other activities of the disclosing Party or
its Affiliates.

 

3



--------------------------------------------------------------------------------

“Controlled” or “Control”, when used in reference to any intellectual property,
intellectual property right, material, know-how or information, means the legal
authority or right of a Party hereto (or its Affiliates) to: (i) grant, or
procure the grant of, a license or sublicense, to the extent provided for
herein, under or to specified intellectual property, intellectual property
rights, materials, know-how or information to the other Party; or (ii) in
relation to materials, know-how and information only, disclose or provide access
to, to the extent provided for herein, such material, know-how or information to
the other Party, and in each case without (1) breaching the terms of any
agreement with a Third Party, or (2) misappropriating the material, know-how or
information of a Third Party.

“Development” means non-clinical and clinical drug development activities
reasonably related to the development and submission of information to a
Regulatory Authority or otherwise to the research, identification, testing and
validation of a therapeutic agent, including, without limitation, toxicology,
pharmacology and other discovery and pre-clinical efforts, test method
development and stability testing, manufacturing process and chemistry,
manufacturing and controls development, formulation development, delivery system
development, quality assurance and quality control development, statistical
analysis, clinical trials (including, without limitation, pre- and post-approval
studies), whether for purposes of label expansion or otherwise. Development
shall include post-approval Development activities. When used as a verb,
“Develop” means to engage in Development.

“Development Program” means Aimmune’s and/or its Affiliates’ activities directed
towards the Development of a specific Aimmune Product for the treatment of
allergies to one (1) or more particular types of food, including [***] and
[***]. The Development Programs as of the date of this Agreement are described
on Exhibit A hereto.

“Disclosing Party” has the meaning set forth in Section 6.1.

“Effective Date” means the effective date of this Agreement as set forth in the
preamble hereto.

“European Union” means, at any given time, the then-current member states of the
European Union.

“FD&C Act” means the United States Food, Drug and Cosmetic Act (21 U.S.C. § 301
et seq.), as amended from time to time, together with any rules, regulations and
requirements promulgated thereunder (including all additions, supplements,
extensions, and modifications thereto).

“Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

“In-Scope Programs” has the meaning set forth in Section 2.2.

 

4



--------------------------------------------------------------------------------

“IND” means an Investigational New Drug Application (as such term is defined in
the FD&C Act and the regulations promulgated thereunder), Clinical Trial
Authorisation (as such term is defined in the Directive 2001/20/EC, as amended),
clinical trial exemption, or similar application or submission for approval to
conduct human clinical investigations that is filed with or submitted to a
Regulatory Authority in conformance with the requirements of such Regulatory
Authority.

“Information” means all technical, scientific and other know-how and
information, inventions, discoveries, trade secrets, knowledge, technology,
means, methods, processes, formulations, practices, formulae, instructions,
skills, techniques, procedures, experiences, expressed ideas, technical
assistance, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results, materials (including biological,
chemical, pharmacological, toxicological, pharmaceutical, physical and
analytical), pre-clinical, clinical, safety, manufacturing and quality control
data and information (including study designs and protocols) and assays and
biological methodology, in each case, whether or not confidential, proprietary
or patentable and in written, oral, electronic or any other form now known or
hereafter developed.

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision.

“Major Territory” means any of (i) [***], (ii) [***], (iii) [***], and (iv)
[***].

“NDA” means a New Drug Application, as defined in the FD&C Act.

“New Opportunities” has the meaning set forth in Section 2.6.

“OIT” means a therapy involving the oral delivery of quantities of a
naturally-occurring allergen, whether obtained from a natural source or
generated by synthetic means, to a patient in order to desensitize the patient
to such allergen.

“OIT Allergy Company” has the meaning set forth in Section 7.1.2.

“OIT Combination” has the meaning set forth in Section 3.1.

“OIT Combination Opportunity” has the meaning set forth in Section 3.1.

“OIT Combination Constituent” means any drug or biologic product (i.e., any
product which, if it were marketed in the United States, must be approved by the
FDA pursuant to a BLA or NDA), such as but not limited to a probiotic or other
microbiome-based product, that can be combined with an OIT product and that is
intended to improve the efficacy or safety of such OIT product for the treatment
of one (1) or more food allergies.

“Pass Notice” has the meaning set forth in Section 2.6.1.

“Patents” means (a) all national, regional and international patents and patent
applications, including provisional patent applications, (b) all patent
applications filed either from such patents or patent applications or from an
application claiming priority from either of these, including divisionals,
continuations, continuations-in-part, provisionals, nonprovisionals,

 

5



--------------------------------------------------------------------------------

converted provisionals and requests for continued examinations, (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications (i.e., those set forth in subsections (a) and (b)), including
utility models, innovation patents, petty patents and design patents and
certificates of invention, (d) any and all extensions or restorations by
existing or future extension or restoration mechanisms, and all revalidations,
reissues, re-examinations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications
(i.e., those set forth in subsections (a), (b) and (c)) and (e) any similar
rights, including so-called pipeline protection or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents.

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
foundation, joint venture or other similar entity, organization or combination
thereof, including a government or political subdivision, department, or agency.

“Prohibited Development” has the meaning set forth in Section 7.1.1.

“Prohibited Drug Research” has the meaning set forth in Section 7.1.1.

“Purchase Agreement” means the Securities Purchase Agreement, dated the date
hereof, by and between Aimmune and Nestlé Health Science US Holdings, Inc.

“Receiving Party” has the meaning set forth in Section 6.1.

“Single Product Asset Sale” means the sale, transfer, or license to a Third
Party by Aimmune of a single Aimmune Product or Development Program that could
reasonably be considered to constitute the sale, transfer or exclusive license
of all or substantially all of Aimmune’s assets such that the transaction would
be considered a Change of Control under clause (c) of the definition.

“Strategic Collaboration Committee” or “SCC” has the meaning set forth in
Section 2.3.

“Term” has the meaning set forth in Section 8.1.

“Third Party” means any entity other than NHSc, Aimmune and their respective
Affiliates.

“Transfer” means the sale, transfer, or license to a Third Party by Aimmune, or
grant to a Third Party by Aimmune of any option to acquire or license, any
commercial rights to an Aimmune Product or Development Program; provided,
however, for purposes of clarity, other than a Single Product Asset Sale, a
Change of Control shall not constitute or be deemed to constitute a Transfer.
“Transfers,” “Transferred” and “Transferring” have correlative meanings.

 

6



--------------------------------------------------------------------------------

“United States” or “U.S.” means the United States of America, including its
territories and possessions.

ARTICLE 2

OBJECTIVES; COLLABORATION

2.1 Objectives. This Agreement sets forth the terms on which the Parties will
collaborate with one another and share information on a confidential basis to
support Aimmune’s Development Programs to the extent they are In-Scope Programs.
Such collaboration and information sharing shall be achieved primarily through
the Strategic Collaboration Committee, in accordance with this Article 2.

2.2 Scope of Collaboration. This Agreement and the collaboration contemplated
hereby shall relate to all of Aimmune’s Development Programs, including those
existing as of the Original Effective Date and those undertaken from
time-to-time during the Term, and commercialization plans for AR101; provided,
however, that (i) in the event that Aimmune effects a Transfer in respect of an
Aimmune Product under Development pursuant to a particular Development Program
in all Major Territories, such Development Program shall automatically be
excluded from the scope of this Agreement and the collaboration contemplated
hereunder, (ii) in the event that Aimmune effects a Transfer in respect of an
Aimmune Product under Development pursuant to a particular Development Program
in one (1) or more, but not all, Major Territories, then the scope of this
Agreement and the collaboration contemplated hereunder shall automatically be
adjusted to exclude such Development Program solely in respect of such Major
Territory(ies) in respect of which Aimmune has effected such Transfer in respect
of such Aimmune Product, and (iii) in the event Aimmune effects a Transfer in
respect of the commercialization of AR101 in one (1) or more countries, then the
scope of this Agreement and the collaboration contemplated hereunder shall
automatically be adjusted to exclude the country(ies) in respect of which
Aimmune has effected such Transfer in respect of such Aimmune Product. Aimmune
shall disclose to NHSc each new Development Program upon Aimmune’s decision to
commence such Development Program and such new Development Program shall
automatically be included within the scope of this Agreement and the
collaboration contemplated hereby. All Development Programs or parts thereof, as
well as commercialization plans for AR101 that are conducted during the Term, in
each case that are within the scope of this Agreement at a particular time
during the Term, in accordance with this Section 2.2, are referred to herein as
the “In-Scope Programs”. For clarity, In-Scope Programs shall not include any
products or programs of any counterparty in a Change of Control of Aimmune that
were not Aimmune Products or Development Programs immediately preceding the
closing of the relevant Change of Control.

2.3 Formation and Composition of the Strategic Collaboration Committee. The
governing body for matters within the scope of this Agreement shall be the
“Strategic Collaboration Committee” or “SCC”. The SCC shall be comprised of
three (3) to five (5) representatives of each Party. The initial members of the
SCC shall be:

 

From Aimmune

   From NHSc

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

 

7



--------------------------------------------------------------------------------

Either Party may replace one (1) or more of its SCC members from time to time
with the prior written consent of the other Party, not to be unreasonably
withheld, delayed or conditioned. Any member of the SCC may designate a
substitute to attend and perform the functions of that member at any meeting of
the SCC, provided that the other Party has provided its prior written consent to
such substitute, not to be unreasonably withheld, delayed or conditioned. For
clarity, during the Term, the Parties shall consider whether to include
alternative members of the SCC having expertise in areas relevant to the
collaboration contemplated hereby at such time.

2.4 Role of Strategic Collaboration Committee. The SCC shall serve as a forum
for the Parties, through their SCC members, to share information and discuss the
In-Scope Programs, including with respect to commercialization plans for AR101.
The SCC shall have no decision-making role and neither the SCC nor the SCC
members shall have the capacity to bind either Party in any way. Any advice
provided by NHSc’s SCC members shall be non-binding in all respects.

2.5 Information Sharing. At each meeting of the SCC, Aimmune’s representatives
shall provide (i) an update on material Development activities in respect of
In-Scope Programs, including with respect to material results or data from in
vitro and in vivo testing, regulatory developments and strategies, manufacturing
activities and commercial plans, and (ii) an overview of Aimmune’s future plans
in respect of the In-Scope Programs. All such information provided by Aimmune
shall be Confidential Information of Aimmune, including with respect to
commercialization plans for AR101, provided that in no event shall Aimmune be
required to share any information that is subject to any confidentiality
obligations to Third Parties with respect to the In-Scope Programs. NHSc’s
representatives may, but shall not be obligated to, disclose non-public
information of NHSc or its Affiliates to Aimmune’s SCC members as further
described in Section 2.6. All such information disclosed by NHSc shall be
Confidential Information of NHSc.

2.6 Opportunities. Through the SCC, either Party may, but would not be obligated
to, share opportunities (excluding Development Programs, which Aimmune is
obligated to disclose pursuant to Section 2.2) to apply innovative technologies
for use in, or in conjunction with, OIT for the treatment of food allergies or
food intolerance (“New Opportunities”), as set forth in Sections 2.6.1 and
2.6.2.

2.6.1 If either Party wishes to share a New Opportunity with the other Party, it
shall first provide to the other Party a written, high level description of the
nature of the New Opportunity, to allow the other Party to determine whether it
wishes to engage in a detailed discussion of such New Opportunity pursuant to
this Agreement. A copy of such description shall be provided concurrently to the
other Party’s general counsel as provided in Section 9.3. The Party receiving
such high level description shall respond in writing within fifteen (15) days,

 

8



--------------------------------------------------------------------------------

or such longer period as the Parties may agree to in writing, whether it wishes
to engage in a detailed discussion of such New Opportunity (an “Acceptance
Notice”) or whether it declines to engage in such a detailed discussion (a “Pass
Notice”). If either the receiving Party provides a Pass Notice, or the receiving
Party does not respond in writing to such high level description of such New
Opportunity within such period, then the Party wishing to share such New
Opportunity shall not provide any further information to the receiving Party
with respect to such New Opportunity. If the receiving Party delivers an
Acceptance Notice, then the Parties, through the SCC, shall be free to discuss
the New Opportunity, subject to the terms of Article 5 and Article 6, or subject
to such alternative or modified terms relating to intellectual property and/or
Confidential Information as the Parties may have agreed to in writing prior to
the receiving Party’s delivery of such Acceptance Notice.

2.6.2 For the sake of clarity, Information disclosed by a Party in respect of
any New Opportunity shall be Confidential Information of such Party (subject to
the exceptions set forth in Section 6.1.1). Neither Party shall obtain any
intellectual property or other rights in any Information so disclosed by the
other Party with respect to such New Opportunity or in respect of such New
Opportunity, unless and until the Parties enter into a separate written
agreement in respect thereof.

2.7 Meetings of SCC. The SCC will meet at least once per Calendar Quarter, or
more frequently, if agreed by the SCC. The location of regularly scheduled
meetings shall alternate between the offices of the Parties unless otherwise
agreed by the SCC. Meetings of the SCC may also be held telephonically, by video
conference or by any other media agreed to by the SCC. Members of the SCC shall
have the right to participate in meetings by telephone. Each Party shall be
responsible for expenses incurred by its employees and its members of the SCC in
attending or otherwise participating in SCC meetings, including travel and
related costs. Either Party may invite additional representatives of the Party
who have relevant expertise to attend SCC meetings when appropriate for the
issues being addressed at the meeting with five (5) Business Days’ prior notice
to the other Party’s SCC representatives, provided that any such additional
representatives shall be bound by obligations of confidentiality at least as
stringent as those set forth in Section 6 and obligations with respect to
Information arising in the course of activities under this Agreement consistent
with those set forth in Section 5, and further provided that any such additional
representatives shall be subject to the other Party’s prior written approval.

ARTICLE 3

LICENSE OPPORTUNITIES

3.1 Proposal by NHSc to Explore Combination Therapy. If (i) NHSc or its
Affiliate possesses any commercial rights (whether by ownership, license or an
option or similar right) to an OIT Combination Constituent, and (ii) NHSc’s or
its Affiliate’s senior management has affirmatively determined to pursue
Development (including research) of a combination of such OIT Combination
Constituent with an OIT drug or biologic (an “OIT Combination”), then NHSc shall
so notify Aimmune in writing. Such notice shall identify the OIT Combination
Constituent that NHSc is contemplating for an OIT Combination, and the general
nature of the activities that NHSc proposes to conduct, with respect to such OIT
Combination, including the applicable geographies (collectively, in each case,
the “OIT Combination Opportunity”).

 

9



--------------------------------------------------------------------------------

Within [***] ([***]) days of its receipt of such notice (the “Combination
Proposal Period”), Aimmune shall have the right, in its sole discretion, to
notify NHSc in writing that it wishes to negotiate an agreement with NHSc in
respect of such OIT Combination Opportunity. In the event Aimmune so makes such
an election during the Combination Proposal Period, the Parties shall negotiate
exclusively and in good faith for a period of three (3) months or such longer
period as the Parties may mutually agree upon (as applicable, the “Combination
Discussion Period”) the terms of a definitive agreement in respect of such OIT
Combination Opportunity. During the Combination Proposal Period and, if
applicable, the Combination Discussion Period, NHSc shall not solicit from,
discuss with, or enter into any agreement in respect of, any OIT Combination
Opportunity with any Third Party. If the Parties have not entered into a
definitive agreement governing the OIT Combination Opportunity as of the end of
the Combination Discussion Period, NHSc shall be free to partner or collaborate
with a Third Party with respect to such OIT Combination Opportunity, including
to modify the scope or other terms of the OIT Combination Opportunity in
connection with any such transaction with a Third Party. To the extent that the
Term of this Agreement expires (and is not terminated pursuant to Section 9.2),
this Section 3.1 shall survive and continue in accordance with its terms until
the end of any then-ongoing Combination Proposal Period or any then-ongoing
Combination Discussion Period, and any Combination Discussion Period resulting
from such Combination Proposal Period. The Parties agree and acknowledge that
the OIT Combination Constituent that is the subject of any OIT Combination
Opportunity may be part of a licensing, collaboration or other transaction
between NHSc or is Affiliate and one (1) or more Third Parties and that such
Third Parties may be involved in any such discussions contemplated in this
Section 3.1.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Aimmune and NHSc each represents and warrants to the other, as of the Original
Effective Date, as follows:

4.1 Organization. It is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization, and has all requisite
power and authority, corporate or otherwise, to execute, deliver, and perform
this Agreement.

4.2 Authorization. The execution and delivery of this Agreement and the
performance by it of its obligations contemplated hereby have been duly
authorized by all necessary corporate action, and do not violate (i) such
Party’s charter documents, bylaws, or other organizational documents, (ii) any
agreement, instrument, or contractual obligation to which such Party is bound,
(iii) any requirement of any applicable Law, or (iv) any order, writ, judgment,
injunction, decree, determination, or award of any court or governmental agency
presently in effect applicable to such Party.

4.3 Binding Agreement. This Agreement is a legal, valid, and binding obligation
of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance, and general
principles of equity (whether enforceability is considered a proceeding at law
or equity).

 

10



--------------------------------------------------------------------------------

4.4 No Conflict. The execution and delivery of this Agreement, the performance
of such Party’s obligations hereunder and the licenses and sublicenses to be
granted pursuant to this Agreement (i) do not and will not conflict with or
violate any requirement of applicable Law; (ii) do not and will not conflict
with or violate the certificate of incorporation, by-laws or other
organizational documents of such Party; and (iii) do not and will not conflict
with, violate, breach or constitute a default under any contractual obligations
of such Party or any of its Affiliates.

4.5 No Consents. No authorization, consent, approval of a Third Party, nor any
license, permit, exemption of or filing or registration with or notification to
any court or Governmental Authority is or will be necessary (i) for the valid
execution, delivery or performance of this Agreement by such Party; or (ii) for
the consummation by such Party of the transactions contemplated hereby.

ARTICLE 5

INTELLECTUAL PROPERTY

5.1 Ownership of Intellectual Property. As between the Parties, except as may
otherwise be agreed by the Parties in writing, Aimmune shall solely own all
right, title, and interest in and to any and all Information relating to, or
that is useful or necessary for, the conduct of the Development Programs,
In-Scope Programs or the manufacture, use or sale of Aimmune Products, that is
conceived, discovered, or otherwise made (a) solely by or on behalf of Aimmune,
(b) jointly by or on behalf of Aimmune and NHSc, or (c) solely by or on behalf
of NHSc, in each case of subsections (a) through (c), as a result of NHSc’s
participation in the SCC or with reference to Aimmune’s Confidential
Information, whether or not patented or patentable, and any and all Patents and
other intellectual property rights therein (“Aimmune-Owned Inventions and IP”).
NHSc shall, and hereby does, assign to Aimmune all right, title and interest
that NHSc may have in and to all Aimmune-Owned Inventions and IP, and shall
execute all documents and take all actions necessary or reasonably required to
effect such assignment. For the sake of clarity, except as may otherwise be
agreed by the Parties in writing, any Information, and any Patents or other
intellectual property rights in respect thereof, that are (i) Controlled,
discovered or conceived by NHSc or its Affiliates prior to the Original
Effective Date, or (ii) conceived, discovered or obtained by NHSc or its
Affiliates during or after the Term and independent of the collaboration
pursuant to this Agreement shall be solely owned by NHSc or its Affiliate.

5.2 New Opportunities Proposed by NHSc. Section 5.1 notwithstanding, if NHSc
discloses or presents a New Opportunity to the SCC, and the SCC proceeds to
discuss such New Opportunity as contemplated in Section 2.6, then if any
Information is conceived, discovered or otherwise made solely by or on behalf of
a Party, or jointly by or on behalf of the Parties, in the course of such
discussion that relates to such New Opportunity, such Information shall be owned
solely by NHSc or its Affiliate.

5.3 No License; Implied Rights. Neither Party shall obtain any license or other
rights to any Information or intellectual property rights therein by virtue of
this Agreement. Without limiting the foregoing, nothing contained in this
Agreement confers or will be construed to confer any rights or licenses by
implication, estoppel or otherwise, in, to or under any intellectual property
rights.

 

11



--------------------------------------------------------------------------------

ARTICLE 6

CONFIDENTIAL INFORMATION

6.1 Nondisclosure. Each Party agrees that during the Term and for a period of
ten (10) years thereafter, a Party (the “Receiving Party”) receiving
Confidential Information of the other Party (the “Disclosing Party”) shall
(i) maintain in confidence such Confidential Information, which shall include
without limitation using not less than the efforts such Receiving Party uses to
maintain in confidence its own proprietary industrial information of similar
kind and value, which shall be no less than a reasonable degree of care,
(ii) not disclose such Confidential Information to any Third Party without the
prior written consent of the Disclosing Party, except for disclosures expressly
permitted below, and (iii) not use such Confidential Information for any purpose
except those expressly permitted by this Agreement. The Parties agree that any
Confidential Information (within the meaning of the Prior CDA) disclosed by the
Parties or their Affiliates pursuant to the Prior CDA shall be Confidential
Information within the meaning of, and shall be subject to, this Article 6.

6.1.1 Exceptions. The obligations in Section 6.1 shall not apply with respect to
any portion of the Confidential Information that the Receiving Party receives,
to the extent that such information:

(a) is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party hereunder;

(b) was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party, provided that such prior knowledge can be
properly documented by the Receiving Party;

(c) is subsequently disclosed to the Receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without any obligation to keep
it confidential or any restriction on its use;

(d) is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party without the fault or cause of the Receiving Party or any of its
Affiliates; or

(e) is independently developed by employees or contractors of the Receiving
Party or any of its Affiliates without the aid, application or use of
Confidential Information of the Disclosing Party, and such independent
development can be properly documented by the Receiving Party.

6.2 Authorized Disclosure. Subject to Section 6.4, the Receiving Party may
disclose Confidential Information belonging to the Disclosing Party to the
extent such disclosure is necessary, in the reasonable opinion of the Receiving
Party’s counsel, to comply with applicable Laws and regulations (including,
without limitation, the rules and regulations of the Securities

 

12



--------------------------------------------------------------------------------

and Exchange Commission or any national securities exchange) and with judicial
processes. If and whenever any Confidential Information is disclosed in
accordance with this Section 6.2, such disclosure shall not cause any such
information to cease to be Confidential Information, except to the extent that
such disclosure results in a public disclosure of such information (other than
by breach of this Agreement). Where reasonably possible and subject to
Section 6.4, the Receiving Party shall: (i) give the Disclosing Party reasonable
advance notice of the Receiving Party’s intent to make such disclosure pursuant
to this Section 6.2, to the extent practicable; and (ii) provide reasonable
cooperation to the Disclosing Party regarding the timing and content of such
disclosure and regarding any action which the Disclosing Party may deem
appropriate to protect the confidentiality of the information by appropriate
legal means.

6.3 Terms of this Agreement. The Parties acknowledge that the terms of this
Agreement shall be treated as Confidential Information of both Parties, subject
to the terms of this Section 6.

6.4 Securities Filings. In the event either Party determines that it is required
to file with the U.S. Securities and Exchange Commission (and/or the securities
regulators of any state or other jurisdiction) a registration statement or any
other disclosure document which describes any of the terms and conditions of
this Agreement, such Party shall promptly notify the other Party of such
intention. The Party required to make such filing shall provide such other Party
with a copy of relevant portions of the proposed filing not less than ten
(10) Business Days (or such shorter period of time as may be required, under the
circumstances, to comply with applicable Laws, but in no event less than three
(3) Business Days) prior to such filing (and any revisions to such portions of
the proposed filing a reasonable time prior to the filing thereof), including
any exhibits thereto relating to the terms and conditions of this Agreement. The
Party required to file shall use reasonable efforts to obtain confidential
treatment of the terms and conditions of this Agreement that such other Party
requests be kept confidential, and shall only disclose Confidential Information
which it is advised by legal counsel is legally required to be disclosed in
order to comply. No such notice shall be required under this Section 6.4 if and
to the extent that the specific information contained in the proposed filing has
previously been included in any previous filing or disclosure made by either
Party hereunder pursuant to this Article 6, or is otherwise approved in advance
in writing by the other Party.

6.5 Expiration or Termination. Upon the expiration or termination of this
Agreement, any and all Confidential Information possessed in a tangible form by
a Receiving Party, its Affiliates, sublicensees or subcontractors and belonging
to a Disclosing Party shall, upon written request of the Disclosing Party, be
destroyed to the extent practicable, with written confirmation of such
destruction. Notwithstanding anything to the contrary herein, so long as such
materials are maintained in accordance with this Agreement, each Party (i) may
retain any attorney work product created in connection with this Agreement,
(ii) may retain copies of any Confidential Information to the extent required by
legal, regulatory or judicial requirements that are applicable to a Party or its
Affiliates; and, (iii) will not be obligated to erase or extinguish any
Confidential Information contained in an archived computer system backup in
accordance with normal document retention policies or security and disaster
recovery procedures, provided that any such retained Confidential Information
shall continue to remain confidential and subject to the terms of this
Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE 7

ADDITIONAL AGREEMENTS

7.1 Non-Competition.

7.1.1 NHSc agrees that it will not, and will ensure that its Affiliates do not,
directly or indirectly, alone or with or through its Affiliates or its
sublicensees, or other Third Parties directed or controlled by NHSc or its
Affiliate in relation to the applicable activities, by contract or otherwise:

(a) until the later of (i) the date that is [***] ([***]) [***] after the
Original Effective Date and (ii) the date that is [***] ([***]) [***] after the
final day of the Term, engage in Prohibited Drug Research in respect of, or any
Prohibited Development of, or commercialize, any Competitive OIT Product for the
treatment of peanut allergies;

(b) until the later of (i) the date that is [***] ([***]) [***] after the
Original Effective Date and (ii) the date that is [***] ([***]) [***] after the
final day of the Term, engage in any Prohibited Development of, or
commercialize, any Competitive OIT Product for the treatment of any allergies to
[***], or [***] (including but not limited to [***]); or

(c) until the later of (i) the date that is [***] ([***]) [***] after the
Original Effective Date and (ii) [***] the Term, commercialize any Competitive
OIT Product for the treatment of any food allergies [***] of this Section 7.1.1.
As used herein, the following terms have the following meanings:

“Competitive OIT Product” means any drug or biologic product (i.e., any product
which, if it were marketed in the United States, must be approved by the FDA
pursuant to a BLA or NDA) that is intended for use in OIT for a particular food
allergy; provided, however, that no product that comprises such a drug or
biological product in combination with any OIT Combination Constituent for which
NHSc complies with its obligations under Section 3.1, shall be a “Competitive
OIT Product”.

“Prohibited Development” means any Development activities undertaken for a given
drug or biologic product (i.e., any product which, if it were marketed in the
United States, must be approved by the FDA pursuant to a BLA or NDA) for the
treatment of the applicable allergy after the commencement of manufacturing of
the clinical supply of such drug or biologic products. For clarity, Prohibited
Development shall include without limitation Development activities undertaken
after the filing of an IND with a Regulatory Authority in respect of such drug
or biologic product.

“Prohibited Drug Research” means research undertaken specifically in respect of,
and during the course of, Development activities for a given drug or biologic
product (i.e., any product which, if it were marketed in the United States, must
be approved by the FDA pursuant to a BLA or NDA) that is intended for use in OIT
for the treatment of the applicable allergy, prior to Prohibited Development
Activities for such drug or biologic product.

 

14



--------------------------------------------------------------------------------

For the sake of clarity, nothing contained herein shall preclude, limit or
restrict in any way NHSc or any of its Affiliates from, directly or indirectly,
alone or with or through their Affiliates, sublicensees or other Third Parties,
from undertaking any Development, commercialization or any other activities in
respect of (i) any product that is not a drug or biologic (i.e., any product
which, if it were marketed in the United States, would not require the approval
of the FDA pursuant to a BLA or NDA), including medical foods and supplements or
(ii) any product for the prevention of food allergies to [***] Developed as part
of the development program being pursued as of the Original Effective Date by
NHSc or its Affiliate and the National Institutes of Allergy and Infectious
Diseases (NIAID), including any such products that are intended for use by
individuals with food allergies. Aimmune expressly acknowledges that NHSc and
its Affiliates are currently researching, Developing and commercializing such
products and will continue to do so during and after the Term, directly or
indirectly, alone or with or through its Affiliates, sublicensees or other Third
Parties.

7.1.2 During the Term, NHSc will [***] (an “OIT Allergy Company”).

7.1.3 Nothing contained herein shall preclude NHSc or its Affiliates from [***].

7.2 Non-Solicitation of Employees. [***], neither Party shall, and each party
shall cause its Affiliates not to, directly or indirectly, solicit, encourage,
recruit or induce any employee of the other Party who has been involved in
activities or discussions conducted pursuant to this Agreement to terminate his
or her employment with such other Party; provided that the foregoing restriction
shall not preclude a Party or its Affiliates from (a) undertaking any general
solicitation not targeted at the employees of the other Party or hiring an
employee of the other Party who seeks employment as a result of such general
solicitation or (b) hiring any former employee of the other Party if such former
employee either (i) was involuntarily terminated by the other Party, or
(ii) voluntarily terminated his or her employment with such other Party (without
inducement on the part of the hiring Party or its Affiliates) and such
termination of employment has been effective for no less than [***] ([***])
months prior to the date of hire by the hiring Party or its Affiliates.

7.3 Director Nomination. NHSc shall be entitled to designate one (1) nominee to
serve as a director on Aimmune’s Board of Directors, which initial designee
shall be Greg Behar. For so long as NHSc has the right to nominate a director
pursuant to this Section 7.3, in the event of Mr. Behar’s resignation, removal
or death (or a replacement designee’s resignation, removal or death), NHSc shall
be entitled to designate a replacement designee, subject to the reasonable
approval of Aimmune’s Board of Directors or an applicable committee thereof.
Aimmune covenants and agrees that, for so long as NHSc has the right set forth
in this Section 7.3, it shall nominate NHSc’s designee for election by its
stockholders at each Annual Stockholder Meeting or Special Meeting of
Stockholders in which the class of directors for which NHSc’s designee is
appointed is considered by the stockholders for election. In connection with
Mr. Behar’s initial appointment to Aimmune’s Board of Directors (or, if
applicable, a replacement designee’s appointment to Aimmune’s Board of
Directors), Aimmune shall enter into an indemnification agreement with Mr. Behar
(or, if applicable, the replacement designee), which indemnification agreement
shall be in the form of and with terms previously approved by Aimmune’s Board of
Directors. The rights set forth in this Section 7.3 shall terminate upon such
time as NHSc or its Affiliates hold less than fourteen percent (14%) of the
shares of Aimmune’s outstanding Common Stock.

 

15



--------------------------------------------------------------------------------

ARTICLE 8

TERM AND TERMINATION

8.1 Effectiveness; Term. This Agreement shall automatically become binding and
effective upon the Original Effective Date and shall continue in force until the
earlier of (i) the date that is three (3) years after the Extension Date on
November 11, 2021, (ii) the effective date of a termination in accordance with
Section 8.2, and (iii) the termination of this Agreement by mutual written
agreement of the Parties (the “Term”); provided, however, that the Term may be
extended upon the mutual written agreement of the Parties.

8.2 Termination Rights.

8.2.1 Termination for Material Breach. A Party shall have the right to terminate
this Agreement in such Party’s sole discretion, upon delivery of written notice
to the other Party in the event of any material breach by such other Party of
this Agreement, provided that such breach has not been cured within sixty
(60) calendar days after written notice thereof is given by the terminating
Party specifying the nature of the alleged material breach in reasonable detail.

8.2.2 Change of Control. Either Party may terminate this Agreement upon written
notice to the other Party in the event such other Party undergoes a Change of
Control.

8.2.3 Third Party Transaction. In the event that any Development Program,
Aimmune Product or Major Territory ceases to be, or be part of, an In-Scope
Program by virtue of a Transfer involving one (1) or more of the Aimmune
Product(s), as contemplated by Section 2.2, then NHSc may terminate this
Agreement upon written notice to Aimmune given within sixty (60) days after NHSc
gains knowledge of Aimmune’s entering into an agreement in respect of such
Transfer.

8.2.4 NHSc Transaction. Aimmune may terminate this Agreement upon written notice
to NHSc during the sixty (60) day period following the closing of an acquisition
or combination of the nature contemplated in Section 7.1.3.

8.3 Effect of Termination. At the end of the Term, this Agreement shall become
void and have no effect, provided that (i) the following provisions hereof shall
survive any such termination and remain in full force and effect in accordance
with the terms thereof: Sections 3.1, 7.1, 7.3 and 8.3 and Articles 5, 6 and 9;
(ii) such termination shall not relieve either Party of any obligation, or
deprive either Party from any benefit, accruing prior thereto, and (iii) such
termination shall be without prejudice to the rights and remedies of any party
with respect to any antecedent breach of the provisions of this Agreement.

ARTICLE 9

MISCELLANEOUS

9.1 Expenses. All fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such fees and expenses.

 

16



--------------------------------------------------------------------------------

9.2 Severability. If and to the extent that any provision (or any part thereof)
of this Agreement is held to be invalid, illegal or unenforceable, in any
respect in any jurisdiction, the provision (or the relevant part thereof) shall
be considered severed from this Agreement and shall not serve to invalidate the
remainder of such provision or any other provisions hereof. The Parties shall
make a good faith effort to replace any invalid, illegal or unenforceable
provision (or any part thereof) with a valid, legal and enforceable one such
that the objectives contemplated by the Parties when entering this Agreement may
be realized.

9.3 Notices. Any notice required or permitted to be given by the Parties
pursuant to this Agreement shall be in writing and shall be (i) delivered by
hand, (ii) delivered by overnight courier with tracking capabilities,
(iii) mailed postage prepaid by first class, registered or certified mail, or
(iv) transmitted by facsimile or electronic mail, in either case (facsimile or
electronic mail) with receipt confirmed by the recipient or followed by a
confirmation copy by mail as provided in (iii), and in each case (clauses
(i) through (iv)) addressed to the recipient Party as set forth below, unless
changed by notice so given:

If to NHSc:

Société des Produits Nestlé S.A.

Avenue Nestlé 55

1800 Vevey

Switzerland

Attention: General Counsel, Nestlé Health Science

with a copy to:

Mayer Brown LLP

1221 Avenue of the Americas

New York, NY 10020

Attention:   David A. Carpenter

Reb D. Wheeler

If to Aimmune:

Aimmune Therapeutics, Inc.

8000 Marina Boulevard, Suite 300

Brisbane, CA 94005

Attention: General Counsel

with a copy to:

Latham & Watkins LLP

140 Scott Road

Menlo Park, CA 94025

Attention:   Patrick Pohlen

Judith Hasko

 

17



--------------------------------------------------------------------------------

(A) with respect to any notice delivered pursuant to clauses (i) or (iv), such
notice shall be deemed effective upon submission to such other Party, (B) with
respect to any notice delivered pursuant to clause (ii), such notice shall be
deemed effective the Business Day following the date of submission to the
carrier, and (C) with respect to any notice delivered pursuant to clause (iii),
such notice shall be deemed effective five (5) Business Days after the earlier
of (x) confirmation of receipt by the recipient or (y) the date of submission of
such facsimile or electronic mail, as applicable. A Party may add, delete, or
change the person or address to whom notices should be sent at any time upon
written notice delivered to the other Party in accordance with this Section 9.3.

9.4 Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned or transferred by either Party without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, delayed or conditioned; provided, however, that either Party may,
without the other Party’s consent, but with written notice to the other Party,
assign or transfer all of its rights and obligations hereunder to any Affiliate
or to a Third Party with which it is combined, or which acquires such Party’s
shares or assets, pursuant to a Change of Control of such Party. The assigning
Party shall in any event remain responsible for and liable hereunder with
respect to the acts and omissions of the assignee in the performance of this
Agreement. This Agreement shall inure to the benefit of and be binding on the
Parties’ successors and assigns. Any assignment or transfer in violation of the
foregoing shall be null and void and wholly invalid, the assignee or transferee
in any such assignment or transfer shall acquire no rights whatsoever, and the
non-assigning non-transferring Party shall not recognize, nor shall it be
required to recognize, such assignment or transfer.

9.5 Further Assurances. Each Party agrees, at its own expense, to do, or procure
the doing of, all such further acts and things and shall execute and deliver
such other agreements, certificates, instruments and documents as are reasonably
necessary in order to give full effect to this Agreement.

9.6 Waivers and Modifications. No waiver, modification, release or amendment of
any obligation under or provision of this Agreement shall be valid or effective
unless in writing and signed by all Parties hereto. The failure of any Party to
insist on the performance of any obligation hereunder shall not be deemed to be
a waiver of such obligation. Waiver of any provision hereunder or of any breach
of any provision hereof shall not be deemed to be a continuing waiver or a
waiver of any other breach of such provision (or any other provision) on such
occasion or any succeeding occasion.

9.7 Choice of Law. This Agreement (and any claims or disputes arising out of or
relating hereto or to the transactions contemplated hereby or to the inducement
of any Party to enter herein or therein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by, enforced, and shall be construed in accordance
with the laws of the State of New York, without regard to its conflicts of law
provisions.

9.8 Injunctive Relief. Notwithstanding anything herein to the contrary, each
party shall be entitled to seek injunctive relief and specific performance
(including but not limited to any relief or recovery under this Agreement) in
any court of competent jurisdiction in the world.

 

18



--------------------------------------------------------------------------------

9.9 Publicity. Upon execution of this Agreement, each Party may issue a press
release announcing the existence of this Agreement in a form, and containing
substance, to be agreed in good faith between the Parties (such agreement not to
be unreasonably withheld or delayed by either Party). Subject to Section 6.4,
each Party agrees not to issue any other press release or other public statement
disclosing other information relating to this Agreement or the transactions
contemplated hereby without the prior written consent of the other Party. Each
Party shall use all reasonable efforts to provide to the other Party a copy of
any public announcement regarding this Agreement or the subject matter hereof as
soon as reasonably practicable under the circumstances prior to its scheduled
release (but in no event less than three (3) Business Days prior to its
scheduled release, unless a shorter period is required to comply with applicable
Law under the circumstances). Each Party shall have the right to expeditiously
review and recommend changes to any such announcement and the Party whose
announcement has been reviewed shall remove any Confidential Information of the
reviewing Party that the reviewing Party reasonably deems to be inappropriate
for disclosure except to the extent such disclosure is required by applicable
Law or rules of a securities exchange or the Securities and Exchange Commission
or the securities regulators of any state or other jurisdiction. The contents of
any announcement or similar publicity, which has been reviewed and approved by
the reviewing Party, (including the press release referred to at the beginning
of this Section 9.9), and any filing with the Securities and Exchange
Commission, can be re-released by either Party without a requirement for
re-approval.

9.10 Relationship of the Parties. Each Party is an independent contractor under
this Agreement. Nothing herein is intended or is to be construed so as to
constitute Aimmune and NHSc as partners, agents or joint venturers. Neither
Party shall have any express or implied right or authority to assume or create
any obligations on behalf of or in the name of the other Party or to bind the
other Party to any contract, agreement or undertaking with any Third Party.
There are no express or implied third party beneficiaries hereunder.

9.11 Entire Agreement. The Parties agree that this Agreement and the attached
Exhibits, as amended as of the Effective Date, constitutes the entire agreement
between the Parties as to the subject matter of this Agreement, and hereby
supersedes all prior negotiations, representations, agreements and
understandings (whether written or verbal) regarding the same, including the
Original Agreement. Each Party acknowledges that in entering into this Agreement
it has not relied on, nor shall it be entitled to rely upon, any representation,
warranty, collateral contract or other assurances made by or on behalf of the
other Party except for those which are expressly set forth in this Agreement.

9.12 Counterparts. This Agreement may be executed in two or more counterparts,
including counterparts delivered by facsimile or other electronic transmission,
with the same effect as if both Parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
together constitute one and the same instrument.

9.13 Exports. Each Party agrees not to export or re-export, directly or
indirectly, any information, technical data, the direct product of such data,
samples or equipment received or generated under this Agreement in violation of
any applicable export control Laws.

 

19



--------------------------------------------------------------------------------

9.14 Amendments. Any amendment of this Agreement shall not be binding on the
Parties unless set out in writing, expressed to amend this Agreement and signed
by authorized representatives of each of the Parties.

9.15 Interpretation. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend, or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including,” “include,” or “includes” as used herein shall
mean including, without limiting the generality of any description preceding
such term. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any applicable Laws herein will be construed
as referring to such Laws as from time to time enacted, repealed or amended,
(iii) any reference herein to any person will be construed to include the
person’s successors and permitted assigns, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (v) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto relating to such terms except as such Party may determine in such
Party’s sole discretion, (vi) all references herein to Sections or Exhibits will
be construed to refer to Sections and Exhibits to this Agreement, (vii) the word
“days” means calendar days unless otherwise specified, (viii) except as
otherwise expressly provided herein all references to “$” or “dollars” refer to
the lawful money of the U.S., and (ix) the words “copy” and “copies” and words
of similar import when used in this Agreement include, to the extent available,
electronic copies, files or databases containing the information, files, items,
documents or materials to which such words apply. The headings of each Article
and Section in this Agreement have been inserted for convenience of reference
only and are not intended to limit or expand on the meaning of the language
contained in the particular Article or Section. Each Party represents that it
has been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof. In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption will apply against the Party which drafted such terms and
provisions. The language in this Agreement is to be construed in all cases
according to its fair meaning.

[Signature page follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers.

 

AIMMUNE THERAPEUTICS, INC.

By:   /s/ Jayson Dallas   (Signature) Name:   Jayson Dallas Title:   President
and Chief Executive Officer

 

SOCIÉTÉ DES PRODUITS NESTLÉ S.A. By:   /s/ James Pepin   (Signature) Name:  
James Pepin Title:   President

 

Solely for purposes of Section 9.11: NESTLÉ HEALTH SCIENCE S.A. By:   /s/
Claudio Kuoni   (Signature) Name:   Claudio Kuoni Title:   General Counsel
Nestle Health Science

[Signature page to Collaboration Agreement]



--------------------------------------------------------------------------------

Exhibit A

Development Programs

The treatment of allergies to the following foods:

Peanut, including the program designated AR-101

[***]

 

 